Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 20




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  ELCOL, INC.; SSC332292, LLC; TIAGOS
  TACOS INC; PRONTO FOODS
  CORPORATION; CAMEJO IV D.M.D.
  LLC; and SPECIALTEA LOUNGE, LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues ELCOL, INC.; SSC332292, LLC;

  TIAGOS TACOS INC; PRONTO FOODS CORPORATION; CAMEJO IV D.M.D. LLC; and

  SPECIALTEA LOUNGE, LLC (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 20




         4.      Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.      At all times material, Defendant, ELCOL, INC., owned and operated a commercial

  retail center located at 10736 SW 24th Street, Miami, Florida 33165 (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida.

         6.      At all times material, Defendant, ELCOL, INC., was and is a Florida Profit

  Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.

         7.      At all times material, Defendant, SSC332292, LLC, owned and operated a

  commercial restaurant at 10736 SW 24th Street, Miami, Florida 33165 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, SSC332292, LLC, holds itself out

  of the public as “Dunkin Donuts.”

         8.      At all times material, Defendant, SSC332292, LLC, was and is a Florida Limited

  Liability Company, organized under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.

         9.      At all times material, Defendant, TIAGOS TACOS INC, owned and operated a

  retail restaurant business at 10736 SW 24th Street, Miami, Florida 33165 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, TIAGOS TACOS INC, holds itself

  out to the public as “Tiagos Tacos.”


                                                 2
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 20




         10.     At all times material, Defendant, TIAGOS TACOS INC, was and is a Florida Profit

  Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.

         11.     At all times material, Defendant, PRONTO FOODS CORPORATION, owned and

  operated a restaurant business at 10736 SW 24th Street, Miami, Florida 33165 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation      in   Miami-Dade       County,       Florida.   Defendant,   PRONTO       FOODS

  CORPORATION, holds itself out to the public as “Pronto Pizza Express.”

         12.     At all times material, Defendant, PRONTO FOODS CORPORATION, was and is

  a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

         13.     At all times material, Defendant, CAMEJO IV D.M.D. LLC, owned and operated

  a dental practice at 10736 SW 24th Street, Miami, Florida 33165 (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida. Defendant, CAMEJO IV D.M.D. LLC, holds itself out to the

  public as “Tea Tree Dental.”

         14.     At all times material, Defendant, CAMEJO IV D.M.D. LLC, was and is a Florida

  Limited Liability Company, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

         15.     At all times material, Defendant, SPECIALTEA LOUNGE, LLC, owned and

  operated a retail restaurant business at 10736 SW 24th Street, Miami, Florida 33165 (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public


                                                     3
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 20




  accommodation in Miami-Dade County, Florida. Defendant, SPECIALTEA LOUNGE, LLC,

  holds itself out to the public as “SpecialTEA Lounge & Cafe.”

         16.     At all times material, Defendant, SPECIALTEA LOUNGE, LLC, was and is a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

         17.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

         18.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         19.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

         20.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         21.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to


                                                    4
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 20




  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         22.     Defendant, ELCOL, INC., owns, operates and oversees the Commercial Property,

  its general parking lot and parking spots.

         23.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         24.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about November 19, 2020 encountering

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately six (6) miles from his residence, and is near other businesses

  and restaurants he frequents as a patron. He plans to return to the Commercial Property and the

  businesses located within the Commercial Property within two (2) months of the filing of this

  Complaint, specifically on February 23rd, 2021.

         25.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located




                                                    5
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 20




  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on February 23rd, 2021.

          26.    The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

          27.    The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

          28.    Defendants, ELCOL, INC.; SSC332292, LLC; TIAGOS TACOS INC; PRONTO

  FOODS CORPORATION; CAMEJO IV D.M.D. LLC; and SPECIALTEA LOUNGE, LLC, own

  and/or operate a place of public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, ELCOL, INC.; SSC332292,

  LLC; TIAGOS TACOS INC; PRONTO FOODS CORPORATION; CAMEJO IV D.M.D. LLC;

  and SPECIALTEA LOUNGE, LLC, are responsible for complying with the obligations of the

  ADA. The place of public accommodation that Defendants, ELCOL, INC.; SSC332292, LLC;

  TIAGOS TACOS INC; PRONTO FOODS CORPORATION; CAMEJO IV D.M.D. LLC; and


                                                   6
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 20




  SPECIALTEA LOUNGE, LLC, own and operate the Commercial Property Business located at

  10736 SW 24th Street, Miami, Florida 33165.

         29.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through VI of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         30.     Defendant, ELCOL, INC., as landlord and owner of the Commercial Property

  Business, is responsible for all ADA violations listed in Counts I through VI.

         31.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through VI of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.


                                                  7
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 20




      Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

      not only to avail himself of the goods and services available at the Commercial Property and

      businesses located within the Commercial Property, but to assure himself that the Commercial

      Property, and businesses located within the Commercial Property are in compliance with the ADA,

      so that he and others similarly situated will have full and equal enjoyment of the Commercial

      Property, and businesses located within the Commercial Property without fear of discrimination.

             32.     Defendants have discriminated against the individual Plaintiff by denying him

      access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

      and/or accommodations of the Commercial Property, and businesses located within the

      Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                      COUNT I – ADA VIOLATIONS
                                         AS TO ELCOL, INC.

             33.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

      32 above as though fully set forth herein.

             34.     Defendant, ELCOL, INC., has discriminated, and continues to discriminate,

      against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

      January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross

      receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to

      the Commercial Property, include but are not limited to, the following:

         A. Parking

 i.      The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

                                                        8
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 20




       Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The plaintiff had difficulty entering tenant spaces without assistance, as the required

       maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

       the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The plaintiff had difficulty entering tenant spaces without assistance, as the entrance

       thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

       entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 v.    There are objects on the path of travel at the facility that protrude more than the maximum

       allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,


                                                      9
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 20




          whose resolution is readily achievable.

                                    COUNT II – ADA VIOLATIONS
                                AS TO ELCOL, INC. AND SSC332292, LLC

              35.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       32 above as though fully set forth herein.

              36.     Defendants, ELCOL, INC. and SSC332292, LLC, have discriminated, and

       continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

       accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

       employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

       encountered during his visit to the Commercial Property, include but are not limited to, the

       following:

          A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

          B. Public Restrooms

  i.      The plaintiff had difficulty using the locking mechanism on the restroom door without

          assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

          hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

          309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.      The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

                                                        10
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 20




          readily achievable

 iii.     The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iv.      The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.      The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

          at the required location. Violation: The toilet paper dispenser is not mounted in accordance

          with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                                   COUNT III – ADA VIOLATIONS
                             AS TO ELCOL, INC. AND TIAGOS TACOS INC

              37.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       32 above as though fully set forth herein.

              38.     Defendants, ELCOL, INC. and TIAGOS TACOS INC, have discriminated, and

       continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

       accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

       employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

       encountered during his visit to the Commercial Property, include but are not limited to, the

       following:

          A. Access to Goods and Services

                                                        11
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 12 of 20




   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

        B. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The plaintiff had difficulty using the doorknob on the restroom door without assistance, as it

        requires tight grasping. Violation: The restroom door has non-compliant hardware for disabled

        patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of

        the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iv.    The plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

        There are lavatories in public restrooms with the counter surface mounted too high, violating

        the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the

        2010 ADA Standards, whose resolution is readily achievable.

  v.    The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.


                                                      12
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 13 of 20




 vi.      The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

vii.      The plaintiff could not transfer to the toilet without assistance, as the grab bars are not the

          required length and the rear grab bar is not mounted at the required height. Violation: The grab

          bars do not comply with the requirements prescribed in Section 4.16.4 of the ADAAG and

          Sections 604.5 & 609.4 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.     The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

          at the required location. Violation: The toilet paper dispenser is not mounted in accordance

          with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 ix.      The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

          resolution is readily achievable.

                               COUNT IV – ADA VIOLATIONS
                    AS TO ELCOL, INC. AND PRONTO FOODS CORPORATION

              39.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       32 above as though fully set forth herein.

              40.     Defendants, ELCOL, INC. and PRONTO FOODS CORPORATION, have

       discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

       inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

                                                       13
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 14 of 20




       has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

       Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

       the following:

          A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

                                    COUNT V – ADA VIOLATIONS
                            AS TO ELCOL, INC. AND CAMEJO IV D.M.D. LLC

              41.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       32 above as though fully set forth herein.

              42.       Defendants, ELCOL, INC. and CAMEJO IV D.M.D. LLC, have discriminated,

       and continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to

       have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

       employees and gross receipts of $500,000 or less).           A list of the violations that Plaintiff

       encountered during his visit to the Commercial Property, include but are not limited to, the

       following:

          A. Public Restrooms

  i.      The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

          ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 ii.      The plaintiff could not use the lavatory without assistance, as the required knee & toe

          clearances are not provided. Violation: There are lavatories in public restrooms without the

                                                         14
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 15 of 20




          required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of

          the ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 iii.     The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iv.      The plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

          operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.

  v.      The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                COUNT VI – ADA VIOLATIONS
                       AS TO ELCOL, INC. AND SPECIALTEA LOUNGE, LLC

              43.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       32 above as though fully set forth herein.

              44.     Defendants, ELCOL, INC. and SPECIALTEA LOUNGE, LLC, have

       discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

       inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

       has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

       Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

                                                       15
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 16 of 20




        the following:

           A. Public Restrooms

   i.      There are permanently designated interior spaces without proper signage, violating Section

           4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

           whose resolution is readily achievable.

 ii.       The plaintiff could not use the lavatory without assistance, as the required knee & toe

           clearances are not provided. Violation: There are lavatories in public restrooms without the

           required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of

           the ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is

           readily achievable.

 iii.      The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

           provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

           and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.       The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

           the required location. Violation: The grab bars do not comply with the requirements prescribed

           in Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

           whose resolution is readily achievable.

                                        RELIEF SOUGHT AND THE BASIS

               45.       The discriminatory violations described in Counts I through VI are not an exclusive

        list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

        of public accommodation in order to photograph and measure all of the discriminatory acts

        violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff


                                                         16
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 17 of 20




   further requests to inspect any and all barriers to access that were concealed by virtue of the

   barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

   equal enjoyment of the Commercial Business and businesses located within the Commercial

   Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

   and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

   measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          46.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          47.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.             Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable


                                                    17
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 18 of 20




   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           48.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           49.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

           50.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant


                                                      18
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 19 of 20




      Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate

      their businesses, located at and/or within the commercial property located at 10736 SW 24th

      Street, Miami, Florida 33165, the exterior areas, and the common exterior areas of the

      Commercial Property and businesses located within the Commercial Property, to make those

      facilities readily accessible and useable to The Plaintiff and all other mobility-impaired

      persons; or by closing the facility until such time as the Defendants cure the violations of the

      ADA.

              WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


      Dated: February 9, 2021.

                                                    19
Case 1:21-cv-20564-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 20 of 20




                                         GARCIA-MENOCAL & PEREZ, P.L.
                                         Attorneys for Plaintiff
                                         4937 S.W. 74th Court
                                         Miami, Florida 33155
                                         Telephone: (305) 553-3464
                                         Facsimile: (305) 553-3031
                                         Primary E-Mail: ajperez@lawgmp.com
                                         Secondary E-Mails: bvirues@lawgmp.com
                                                          aquezada@lawgmp.com

                                         By: ___/s/_Anthony J. Perez________
                                                ANTHONY J. PEREZ
                                                Florida Bar No.: 535451




                                        20
